Citation Nr: 0906384	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-35 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1959 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In December 2008, the Veteran was notified that the Board had 
to suspend action on his appeal pending final resolution of 
the decision issued by the United States Court of Appeals for 
Veterans Claims (Court) in Haas v. Nicholson, 
20 Vet. App. 257 (2006).  Final resolution of the Court's 
Haas decision has taken place.  See Haas v. Peake, 544 F.3d 
1306 (Fed. Cir. 2008); cert. denied, Haas v. Peake, 77 
U.S.L.W. 3267, 77 U.S.L.W. 3426, 77 U.S.L.W. 3429 (U.S. Jan 
21, 2009) (No. 08-525).  The Board may therefore continue 
action on this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his May 2006 claim for service connection for diabetes 
mellitus, type II, the Veteran reported that he received 
treatment at the Columbia, Missouri VA Medical Center.  In 
October 2006, he notified the RO that he received treatment 
at that VA facility since approximately 2001.  However, a 
review of the record on appeal does not show that any of 
these treatment records have been associated with the file.  
Therefore, a remand is required to request these records.  
See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Unfortunately, since VA medical 
records are considered in VA's constructive possession when 
adjudicating this claim, the Board has no choice but to 
remand for these records. 


Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and 
associate with the record the claimant's 
treatment records from the Columbia, 
Missouri VA Medical Center.  If the 
records cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claim's folder.

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be provided with a supplemental statement 
of the case (SSOC).  A reasonable period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

